In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Trustees of the Village of Huntington Bay approving a grading plan and the issuance of a building permit, the appeal is from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), entered September 3, 1981, which granted the petition. Judgment reversed, on the law, with one bill of costs payable to the appellants appearing separately and filing separate briefs, determination of the board of trustees confirmed, and proceeding dismissed on the merits. The determination of the Board of Trustees of the Village of Huntington Bay to approve the construction plans of the Mercantinis was supported by substantial evidence and was in full compliance with the 1970 restrictive covenant. The evidence established that the proposed construction would not create any new surface water drainage problems, and that the' height of the dwelling itself did not violate the applicable zoning standards. Titone, J. P., Lazer, Brown and Niehoff, JJ., concur.